Citation Nr: 0946451	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 
1981.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

As a procedural matter, the Board notes that the Veteran 
submitted additional evidence since the case was certified 
for appeal.  This evidence was received after the last RO 
review and did not include a waiver.  However, given the 
favorable outcome, the Board concludes that there is no 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  


FINDING OF FACT

The Veteran has been diagnosed with a psychiatric disorder, 
which is medically attributed to stressors she experienced 
during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as PTSD, was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In the present case, the Veteran's PTSD claim is predicated 
on a non-combat experience involving an allegation of sexual 
assault while she was on active duty.  In order to establish 
service connection for PTSD, the evidence of record must 
include a medical diagnosis of the condition in accordance 
with 38 C.F.R. § 4.125(a) (2009), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Additionally, because the Veteran's PTSD claim is based on an 
allegation of sexual assault, additional factors must be 
considered.  For example, because a personal assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events she has alleged.

The victims of such trauma may not necessarily report the 
full circumstances of the trauma for many years after the 
trauma.  Thus, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate his or her account 
of the stressor incident.  38 C.F.R. § 3.304(f)(3); see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than his or her service records 
or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

In this case, the Veteran alleges that she suffers from PTSD 
due to an in-service sexual assault.  Service treatment 
records reflect that she did in fact report a sexual assault 
in August 1979.  A rape kit was conducted and confirmed that 
she was assaulted.  The circumstances of the assault were 
that a soldier, whom she did not know, broke into her room in 
the middle of the night and sexually assaulted her.  Later 
that night, she asked a fellow soldier to take her to the 
hospital where she reported the assault. 

The Veteran reported to private physicians and counselors and 
the VA psychologist that following her assault she was unable 
to stay married to her then husband.  Her first husband has 
submitted a buddy statement confirming that they had a great 
marriage prior to the assault but experienced marital 
problems leading to divorce, following the Veteran's in-
service assault.  Based on the foregoing evidence, the Board 
finds that the reported in-service stressful event occurred.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Having verified the Veteran's in-service stressor, the Board 
notes that the evidence is in equipoise regarding her 
diagnosis of PTSD.  

Weighing in favor of the Veteran's claim are the diagnoses of 
PTSD from her private primary care physician and her private 
psychologist.  She was diagnosed with PTSD in November 2005 
by her private primary care physician.  She had been treated 
by that physician since 2001.  She reported to her private 
physician that following service she remarried an older man 
who made her feel secure in part because he did not expect 
sexual interaction.  

Her second husband died in November 2002.  She reported that 
the death of her husband triggered feelings of fear related 
to the in-service rape.  Initially, the physician diagnosed 
her with a major depressive disorder, recommended that she 
seek professional counseling, and prescribed Wellbutrin.  

An April 2004 treatment record from the private counselor to 
whom the Veteran was referred, indicated that the Veteran 
related the in-service rape and reported that her husband's 
death "triggered fear and an [onslaught] of memories from a 
rape she experienced while she was in the military. She is 
unable to go to many of the places she went before and has 
increasing difficulty completing activities of daily 
living."  The counselor's initial diagnosis was dysthmia.  

A May 2004 counseling note indicated that the Veteran 
"expressed intense feelings of anger and rage directed 
toward her rapist.  Saw her deceased husband as her protector 
and with his death feels intense feeling of helplessness and 
hopelessness." A subsequent May 2004 note indicated that 
"fear rules her life." 

Next, in February 2007, another private counselor diagnosed 
the Veteran with PTSD, explicitly stating that the diagnosis 
was in accordance with the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  The private counselor confirmed 
that the Veteran receives ongoing treatment from him.  

Weighing against the Veteran's claim is a VA psychological 
opinion dated in January 2005.  Although the VA examiner 
concurred that her in-service stressor had occurred, he 
opined that she did not meet the DSM-IV criteria for PTSD and 
diagnosed her with anxiety and a depressive disorder.  
Nonetheless, the examiner acknowledged the Veteran's in-
service trauma and, in essence, attributed her symptomatology 
to that event.

	The Board finds that all of the opinions were adequate for 
evaluation purposes.  Specifically, the private professionals 
interviewed the Veteran more than once.  The VA examiner also 
based his opinion on a thorough interview.  There is no 
indication that they were not fully aware of the Veteran's 
past medical history or that they misstated any relevant 
fact.  Therefore, the Board finds the opinions to be 
probative.
	
That said, the Board finds no adequate basis to reject the 
competent medical evidence and the private opinions of record 
that are favorable to the Veteran, based on a rational lack 
of credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  

The Board additionally observes that, although the Veteran is 
claiming entitlement to service connection for PTSD, records 
in the claims file indicate that she has been diagnosed with 
depression and anxiety. The Board acknowledges that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record. Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

The Court noted that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms. Id. at 6-7.

Because all the examiners/treating health care professionals 
acknowledge that the Veteran's psychiatric symptomatology 
(variously diagnosed) is related to a confirmed in-service 
assault, service connection for an acquired psychiatric 
disorder is warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  




ORDER

Service connection for an acquired psychiatric disorder, 
claimed as PTSD, is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


